MASTER RIGHTS AGREEMENT THIS MASTER RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of the 26th day of June, 2008 (“Effective Date”) by and among PNG Ventures, Inc., a Nevada corporation (the “Company”), and Fourth Third LLC, a Delaware limited liability company (“Fourth Third”). WHEREAS, the Company is acquiring from Earth LNG, Inc. (“Seller”) all of the issued and outstanding membership interests of New Earth LNG, LLC (“Earth LNG”) pursuant to that certain Share Exchange Agreement dated as of even date herewith (the “Exchange Agreement”); WHEREAS, as a condition to the closing under the Exchange Agreement, Earth LNG has entered into that certain
